DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claim 1
Cancelled: Claim 5  
Added: None 
Therefore Claims 1 – 4 and 6 – 10 are now pending.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Applicant argues: Applicant respectfully submits that claims 1 recites feature that has not been disclosed, taught, or suggested by Zhang, Xu, Laraia, and Yu. For example, claim 1 recites, in part: 6"wherein the RC circuit defines a discharging time and the discharging time is adjustable through adjusting values of the third resistor and the capacitor." 
Examiner respectfully disagrees with the applicant in that Page 4 of Xu application teaches that the supply voltage Vin charges the capacitor C1 through the 
Also Honke was brought in to specifically teach that both the resistor and the capacitor of the RC circuit is being adjusted to adjust the discharge time in Paragraph [0136]
Since applicant’s arguments were not persuasive, please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US Publication 2014/0246979 A1 in view of Xu CN Publication CN105048404A in further view of Honke et a., US Publication 2020/0112190 A1 in further view of Laraia et al., US Publication 2004/0052022 A1.

With regards to Claims 1 and 10, Zhang discloses: A liquid crystal panel (LCD) driving circuit (Title and Abstract and Paragraphs [0005 – 0007]), comprising: 
a pulse width modulation integrated circuit (FIG 1, shows the circuit with PWM signal), wherein the pulse width modulation integrated circuit (FIG 1) includes an input terminal, a first resistor (FIG 1, R10), a second resistor (FIG 1, R20), a comparator (FIG 1, 14 - comparator), a light-emitting diode (FIG 1, D10 and shows LED string), a latch, a RC circuit and a power supply voltage (Power Supply Module); 
wherein the input terminal is connected to a ground terminal (FIG 1, GND) through the first resistor (R10) and the second resistor (R20) which are serially connected (FIG 1, shows that R10 and R20 are connected serially); 
wherein a positive input terminal of the comparator (14 - comparator) is connected to a reference voltage (constant reference voltage V), and a negative input terminal of the comparator (14 - comparator) is connected between the first resistor (R10) and the second resistor (R20 – FIG 1); 
wherein an anode of the light-emitting diode (D10 & String OLED) is connected to an output terminal of the comparator (14 - comparator), and a cathode of the light-emitting diode (D10) is connected to the latch (12 – over-voltage protection module); and 
Zhang fails to disclose: an input terminal, a latch, a RC circuit,
wherein a positive input terminal of the comparator is connected to a reference voltage, and a negative input terminal of the comparator is connected between the first resistor and the second resistor; 
wherein an input terminal and an output terminal of the RC circuit are respectively connected to the power supply voltage and the latch;
wherein the liquid crystal panel driving circuit adjusts a discharging time by adjusting values of the third resistor and the capacitor.
Xu discloses: an input terminal (Vin), a latch (R1, R2, Q1 & Q2), a RC circuit (R3 & C1),
wherein an input terminal (R3 connected to VDD) and an output terminal ( C1 connected to R1, R2, Q1 & Q2) of the RC circuit (R3 & C1) are respectively connected to the power supply voltage (VDD) and the latch (R1, R2, Q1 & Q2);
wherein the RC circuit define a discharging time and the discharging time is adjustable a discharging time by adjusting values of the third resistor and the capacitor (Page 5, paragraphs 2 & 3). 
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an input terminal, a latch, a RC circuit, wherein an input terminal and an output terminal of the RC circuit are respectively connected to the power supply voltage and the latch in Zhang’s invention as taught by Xu’s invention.
The motivation for doing this would have been in order to reliably protect the overvoltage fault, but also can select the overvoltage protection mode by adjusting the device parameters, which is convenient. (Xu’s Abstract)
Honke discloses: wherein the RC circuit (FIG 1, 19) define a discharging time and the discharging time is adjustable a discharging time by adjusting values of the third resistor and the capacitor (Paragraph [0136])
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of an input terminal, a latch, a RC circuit, wherein an input terminal and an output terminal of the RC circuit are respectively connected to the power supply voltage and the latch in Zhang’s invention as taught by Honke’s invention.
The motivation for doing this would have been in order to yield predictable results. 
Laraia discloses: an input terminal (FIG 2D, 101 & 102), a latch (FIG 2D, 281, 231, 140 & 150), 

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein a positive input terminal of the comparator is connected to a reference voltage, and a negative input terminal of the comparator is connected between the first resistor and the second resistor in Zhang’s invention as taught by Laraia’s invention.
The motivation for doing so would have been in order to the protection circuit may either stop any of the applied voltage from reaching a connected load, or may regulate the applied voltage to be within operating tolerances of the connected load. (Laraia’s Paragraph [0014])

With regards to Claim 2, Xu discloses:, wherein the RC circuit (R3 & C1) includes a third resistor (R3) and a capacitor (C1), a first end of the third resistor (R3) is connected to the power supply voltage (VDD), a second end of the third resistor (R3) is connected to a first end of the capacitor (C1); the second end of the third resistor (R3) and a second end of the capacitor (C1) are electrically connected to the latch (R1, R2, Q1 & Q2).  

With regards to Claim 3, Xu discloses: wherein the latch (R1, R2, Q1 & Q2) includes a first transistor (Q1), a second transistor (Q2), a fourth resistor (R1), and a fifth resistor (R2); 
wherein a base (gate) of the first transistor (Q1) is connected to a collector (source) of the second transistor (Q2), and an emitter (drain) of the first transistor (Q1) is connected to the second end of the third resistor (R3) of the RC circuit (R3 & C1), a collector (source) of the first transistor (Q1) is connected to the ground terminal (GND) via the fifth resistor (R2), wherein a base (gate) of the second transistor (Q2) is connected to the collector (source) of the first transistor (Q1) and serves as an output terminal of the liquid crystal panel driving circuit (Xu’s figures shows Q1 serving as an output to Zhang’s LCD driving circuit), and an emitter (drain) of the second transistor (Q2) is connected to second end of the capacitor (C1) 8of the RC circuit (R3 & C1), and is also connected to the ground terminal (GND), a first end of the fourth resistor (R1) is connected to the base (gate) of the first transistor (Q1), and a second end of the fourth resistor (R1) is connected to the emitter (drain) of the first transistor (Q1).
Xu fails to disclose: and the collector (source) of the first transistor (Q1) is connected to the cathode of the light-emitting diode;   
Laraia discloses: and the collector (source) of the first transistor (231) is connected to the cathode of the light-emitting diode (280);   
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of and the collector of the first transistor is connected to the cathode of the light-emitting diode in Zhang’s invention as taught by Laraia’s invention.


With regards to Claim 7, Xu discloses: wherein the first transistor (R1) and the second transistor (R2) are all PNP type transistors (Page 2 – teaches of PNP transistors). 
Also Laraia discloses:  wherein the first transistor (281) and the second transistor (231) are all PNP type transistors (FIG 2D & Paragraph [0023]).   

With regards to Claim 9, Zhang fails to explicitly disclose: wherein the power supply voltage is 3.3V.  
However it would have been obvious to one having ordinary skills in the art before the effective filing date of the application to have used a power supply voltage of 3.3V in Zhang’s invention, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
The motivation for doing this would have yielded predictable results and improving the quality of the display device.

Claims 4, 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US Publication 2014/0246979 A1 in view of Xu CN Publication CN105048404A in further view of Honke et a., US Publication 2020/0112190 A1 in further view of Laraia et al., US Publication 2004/0052022 A1 in further view of Yu et al., US Publication 2014/0071035 A1.

With regards to Claim 4, Zhang as modified above fails to disclose: wherein the liquid crystal panel driving circuit further includes a logic NOT gate and a logic AND gate, the output terminal is connected to an input of the logic NOT gate, a first input of the logic AND gate is connected to the output of the logic NOT gate, a second input of the logic AND gate is connected to a low level voltage signal, and the output of the logic AND gate is used as the output of the liquid crystal panel driving circuit.   
Yu discloses: wherein the liquid crystal panel driving circuit (Title and Abstract) further includes a logic NOT gate (FIG 5, NT) and a logic AND gate (FIG 5, AG), the output terminal is connected to an input of the logic NOT gate (NT), a first input of the logic AND gate (AG) is connected to the output of the logic NOT gate (NT), a second input of the logic AND gate (AG) is connected to a low level voltage signal (C4_E), and the output of the logic AND gate (AG) is used as the output of the liquid crystal panel driving circuit (Vc goes to the display panel).  
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the liquid crystal panel driving circuit further includes a logic NOT gate and a logic AND gate, the output terminal is connected to an input of the logic NOT gate, a first input of the logic AND gate is connected to the output of the logic NOT gate, a second input of the logic AND gate is connected to a low level voltage signal, and the output of the logic 
	The motivation for doing so would have been in order to cause the liquid crystal display panel to reduce or eliminate flickers on a displayed image (Yu’s Paragraph [0004]).

With regards to Claim 6, Xu discloses: wherein the liquid crystal panel driving circuit adjusts a discharging time by adjusting values of the third resistor and the capacitor (Page 5, paragraphs 2 & 3). 

With regards to Claim 8, Xu discloses: wherein the first transistor (R1) and the second transistor (R2) are all PNP type transistors (Page 2 – teaches of PNP transistors). 
Also Laraia discloses:  wherein the first transistor (281) and the second transistor (231) are all PNP type transistors (FIG 2D & Paragraph [0023]).   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625